Dear Auditor Schweich:
This office received your letter of January 10, 2011, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by Ron Calzone (version C). The fiscal note summary that you submitted is as follows:
  State government would incur estimated costs of up to $76,000 and could incur other unknown potential litigation costs. Local election authorities could incur estimated costs exceeding $1 million if ballot reprinting would be necessary.
Under § 116,175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  ____________________ CHRIS KOSTER Attorney General *Page 1